The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 2 December 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 15, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “determining a performance requirement based on the hardware specifications and the output-based requirements of the device; acquiring a set of machine learning models from a repository of machine learning models accessible to the device, the set of machine learning models including: a first machine learning model having a first set of layers; and a teacher model; determining a threshold number of layers from the first set of layers to form a pruned set of layers; deleting one or more layers of the first set of layers from the first machine learning model, resulting in a student model with the pruned set of layers having a number of layers at or below the threshold number of layers; training the student model based on: training data; and the teacher model; evaluating a performance of the student model; comparing the performance of the student model and the performance requirement; determining, based at least on the comparing, to select a model having a highest performance; and  deploying the model having the highest performance …” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “acquiring”, “deleting”, “training”, “evaluating”, “comparing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data analysis could obtain statistical prediction models from a list of models and simplify the model based on input data according to certain performance metrics. ), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional element: (a) using generic computer elements (like CPU, computer executing program stored in computer readable media); (b) “receiving hardware specifications of a device; receiving output-based requirements of the device …” (insignificant extra solution activity, MPEP 2106(g)); (c) “acquiring a set of machine learning models from a repository of machine learning models accessible to the device” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  For (c), these steps are storing and retrieving information in memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors, data I/O, and retrieving data from memory is insignificant extra-solution activity and/or WURC , hence does not add anything significant to the abstract idea. The claim is not patent eligible.

(Dependent claims) 
Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas. 
With regards to claim 2 / 9 / 16, the claim recites further limitation “further comprising receiving an additional performance requirement from a user”, which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claims 3-5, 7 / 10-12, 14 / 17-18, 20, the claim recites further limitation on model handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 6 / 13 / 19, the claim recites further limitation “inputting training data into the student model and the teacher model; receiving a student feature from the student model; receiving a teacher feature from the teacher model”, which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  The claim is not patent eligible.






Response to Argument

Applicant’s arguments filed 2 December 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.11) 

    PNG
    media_image2.png
    179
    777
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    391
    782
    media_image3.png
    Greyscale

Examiner replies: Machine learning models statistical data analysis models that could be handled by human using paper / pen / calculator, hence is an abstract idea.  Improving an abstract idea is still an abstract idea.  The additional elements of using  generic computer to implement abstract idea is WURC and does not add anything significantly more to the abstract idea.  The claims are not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128